DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered.
 	Claims 14, 15, 18, 19, and 21-32 are pending. Claims 14, 15, 31, and 32 are under examination. Claims 18, 19, and 21-30 remain withdrawn from consideration as being drawn to a non-elected invention. 

Response to Arguments
3.	Applicant’s arguments filed on February 16, 2021 have been fully considered.
	Arguments regarding support for the amendment to claim 14
	Applicant’s arguments, see pages 6-7 of the Remarks, regarding support in the original disclosure for the subject matter of amended claim 14, have been fully considered and are persuasive. The examiner agrees that the current version of the claim is supported by the original disclosure. A new matter rejection has not been made.
Rejection of claim 15 under pre-AIA  35 U.S.C. 112, fourth paragraph
	Applicant’s arguments filed on February 16, 2021 do not address this rejection. 
	The rejection has been maintained since it remains applicable. 
Rejection of claims 14, 15, 31, and 32 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chun as evidenced by Till, Shenk, Hogan, and Revenko
Applicant argues that the rejection should be withdrawn because Chun does not meet the new requirement in amended independent claim 14 for the 3’ extension region of the primer to be configured to hybridize after the 5’ anchor region is hybridized (Remarks, pages 7-8).
This argument was not persuasive because Chun does, in fact, meet this requirement in amended claim 14. Specifically, Chun teaches that the disclosed dual priming oligonucleotide (DPO) primers have “two primer segments with distinct annealing properties: a longer 5’-segment that initiates stable priming, and a short 3’-segment that determines target-specific extension” (abstract). See also page 1, column 2, where Chun first notes that the 5’ segment is longer than the 3’ segment and then states that “This unequal distribution of nucleotides leads to different annealing preferences for each segment. The longer 5’-segment preferentially binds to the template DNA and initiates stable annealing, whereas the short 3’-segment selectively binds to its target and blocks non-specific annealing.” Chun further teaches that the 5’ segment of the primers is designed to have a Tm greater than 65°C (page 2; see also Table 1 on page 3), whereas the Tm of the 3’ portion of the primers is below 30°C (page 4, column 1). Chun additionally 
Since Applicant’s argument was not persuasive, the rejection has been maintained with modifications to address the new requirement in claim 14.
	Co-Pending Applications of the Assignee
	The applications listed on pages 8-9 of the Remarks have been considered as part of the examiner’s updated inventor name search. 

Claim Objections
4.	Claim 14 is objected to because the word “and” at the end of the first “wherein” clause (i.e., in line 13) should be moved to the end of line 15 (i.e., after the second “wherein” clause).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 depends from claim 14 and states that “the 5’ anchor region is….about 70 to 100% complementary to said nucleotide sequence.” This recitation is not further limiting because it encompasses 5’ anchor regions that are perfectly complementary to the nucleotide sequence whereas claim 14 requires less than perfect complementarity between these sequences. 
Applicant may also cancel the claim(s), amend the claim(s) in another way to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 14, 15, 31, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chun et al. (Nucleic Acids Research 2007; 35: e40) as evidenced by Till et al. (Nucleic Acids Research 2004; 32: 2632-2641), Shenk et al. (Proceedings of the National Academy of Sciences, USA 1975; 72: 989-993), Hogan et al. (US 2009/0011949 A1), and Revenko et al. (US 2018/0273577 A1). 
	Regarding claim 14, Chun teaches synthetic oligonucleotides having the required three regions (see Figure 1A and Table 1, for example, where Chun discloses DPO primers having a 5’ 
The DPO primers shown in Figure 1A and Table 1 of Chun also meet the requirement in claim 14 for the bubble region of the primer to contain “a single-stranded nuclease cleavage sequence configured to be cleaved by a single-stranded DNA-specific nuclease following hybridization of the 5’ anchor region to the nucleotide sequence and following hybridization of the 3’ extension region to the portion of the target nucleotide sequence.”
As can be seen in Figure 1A and as discussed on pages 1-2 of Chun, the bubble structure in the DPO primers forms when the 5’ anchor and 3’ extension portions hybridize to the nucleotide sequence and portion of the target nucleotide sequence, respectively. And, as evidenced by each of Till and Shenk, the bubble structure in the primers of Chun contains a single-stranded nuclease cleavage sequence capable of being cleaved by a single-stranded DNA-specific nuclease, such as the S1 nuclease (see Till at the abstract, page 2632, and pages 2638-2639; see Shenk at the abstract and pages 990-992).
As well, the region of Chun’s DPO primers that corresponds to the claimed 5’ anchor region has a melting temperature that is higher than that of the region that corresponds to the claimed 3’ extension region (See Chun at Table 1 and pages 1-2 & 4).
Further, it is noted that the primers of Chun necessarily meet the requirement in claim 14 for the primer to be configured such that the 5’ anchor region binds to a region outside of the target nucleotide sequence and the 3’ extension region binds to at least a portion of the target nucleotide sequence. Since this requirement is a statement of intended use, all that is required is for the primers of Chun to be capable of so binding. This ability is inherent in the primers of Chun since any region to which the 3’ extension region binds may be considered “the target 
Chen also meets the new requirement in claim 14 for the 3’ extension region of the primer to be “configured to hybridize after the 5’ anchor region is hybridized to the nucleotide sequence outside of the target nucleotide sequence.” Specifically, Chun teaches that the disclosed dual priming oligonucleotide (DPO) primers have “two primer segments with distinct annealing properties: a longer 5’-segment that initiates stable priming, and a short 3’-segment that determines target-specific extension” (abstract). See also page 1, column 2, where Chun first notes that the 5’ segment is longer than the 3’ segment and then states that “This unequal distribution of nucleotides leads to different annealing preferences for each segment. The longer 5’-segment preferentially binds to the template DNA and initiates stable annealing, whereas the short 3’-segment selectively binds to its target and blocks non-specific annealing.” Chun further teaches that the 5’ segment of the primers is designed to have a Tm greater than 65°C (page 2; see also Table 1 on page 3), whereas the Tm of the 3’ portion of the primers is below 30°C (page 4, column 1). Chun additionally states that the low Tm of the 3’ segment renders it unable bind alone (i.e., in absence of the 5’ segment binding) at the annealing temperatures used in the disclosed amplification reaction (page 4, column 1). The above teachings of Chun clearly indicate that the 3’ extension region in the disclosed DPO primers is “configured to hybridize after the 5’ anchor region is hybridized to the nucleotide sequence outside of the target nucleotide sequence” as required by amended claim 14. 
Further regarding claim 14, and also regarding claims 15 and 32, Chun teaches that the 5’ anchor and 3’ extension regions may be substantially complementary or fully complementary to the nucleic acids to which they hybridize (see Table 1, where DPO primers including 
As well, further regarding claim 15, the bubble region in the DPO primers of Chun consists of inosine (see Table 1). As evidenced by each of Hogan and Revenko, inosine is not a complementary base (see Hogan at para 123; see Revenko at para. 61). Therefore, the bubble region in the DPO primers of Chun is less than 50% complementary to the target nucleotide sequence. Chun also teaches that hybridization of the 3’ extension region depends on hybridization of the 5’ anchor region (page 4). Lastly, as discussed above, the bubble region of the DPO primers of Chun contains a nuclease cleavage sequence. 
Regarding claim 31, Chun teaches that the 5’ anchor portion of the disclosed primer may contain at least one mismatched nucleotide relative to the nucleotide sequence to which it hybridizes (Table 1). Since each of Till and Shenk teaches that the single-stranded DNA-specific nuclease S1 can cleave at mismatched nucleotides (see Till at pages 2638-2639 and Shenk at pages 991-992), the DPO primers of Chun that include a mismatch in the 5’ anchor region also contain a single-stranded nuclease cleavage sequence.

Conclusion
8.	No claims are currently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.